Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of the Claims

Claim(s) 1-28 are pending and are hereby examined on the merits.

Information Disclosure Statement
The IDS submitted listed non-patent literature but were not found submitted. Those listings were struck through as not considered. References were also not found in the parent 16/282,877 application, now US 10,875,894. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 29-36 and 46-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

(1) level of skill and knowledge in the art,
(2) partial structure,
(3) physical and/or chemical properties,
(4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and
(5) the method of making the claimed invention.
 
In the instant case, the claims are drawn to a multimeric binding complex which comprises at least two bicyclic peptide ligands, wherein said peptide ligands may be the same or different, each of which comprises a polypeptide comprising at least three reactive groups, separated by at least two loop sequences, and a molecular scaffold which forms covalent bonds with the reactive groups of the polypeptide such that at least two polypeptide loops are formed on the molecular scaffold.

(1) Level of skill and knowledge in the art: 
The level of skill to practice the art of the instantly claimed invention is high with regard to the various divergent skills necessary to practice the claimed invention which are generally not found in a single individual.

(2) Partial Structure: (3) Physical and/or Chemical Properties: and/or (4) Functional Characteristics:


(5) Method of making the claimed invention:
Peptide arts, known in the art.

As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that Claim(s) 29, and the dependent claims indicated above, are a broad generic, with respect to all possible compounds encompassed by the claims.  The possible structural variations are limitless to any class of compound described by what it does rather that what it is (structure).
It must not be forgotten that the MPEP states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.  "MPEP § 2163.

Here, though the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond specific compounds disclosed in the examples in the specification that are supposed to support such a large genus.

Peptide
There are example sequences in the specification, as well as the claims, and some of those examples appear to demonstrate an essential common core structure that provides the iii) at a minumum.  The Markush appears to be expanded from a small set of species to what might be done to have compounds that might function in the manner intended (agonist, antagonist, etc…), rather than an actual Markush that conveys essential structure function relationship to the intended use. Looking to WO 2012057624 from the IDS, one can see that even peptides that do share a close common core have quite variance in activity, see Table 4, for example Looking to Claim 29, the claim is so broad that one has to imagine what is being constructed to be used in the treatment, and from Table 4 of the WO document, with sequence sharing a common core shows variance that cannot be said to be an efficacious compound. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")

Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Conclusion
No claims are allowed. Claims 37-45 are objected to for depending on a rejected claims. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


	
	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654